Proceeding pursuant to CPLR article 78 to review a determination of the New York City Transit Authority, dated December 10, 1979 and made after a hearing, which found petitioners guilty of certain misconduct and suspended each of them for 30 days without pay. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The issue before this court is whether the record contains substantial evidence to support the decision made after the administrative hearing and adopted by the Transit Authority. Substantial evidence may be found notwithstanding the existence of conflicting evidence. After a careful examination of the record, we conclude that there is a rational basis to support the hearing referee’s conclusions and, therefore, substantial evidence exists. (See Matter of Purdy v Kreisberg, 47 NY2d 354, 358; Matter of Collins v Codd, 38 NY2d 269.) Mangano, J. P., O’Connor, Brown and Niehoff, JJ., concur.